Name: Commission Regulation (EEC) No 299/80 of 8 February 1980 fixing the reference prices for cucumbers for the month of February 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 32/28 Official Journal of the European Communities 9 . 2. 80 COMMISSION REGULATION (EEC) No 299/80 of 8 February 1980 fixing the reference prices for cucumbers for the month of February 1980 teristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying speci ­ fied requirements as regards market preparation ; whereas, when the average of prices recorded on each representative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas, in February, Community-produced cucum ­ bers are grown mainly under glass ; whereas the refer ­ ence prices for this month must therefore be fixed for a product of that type ; whereas cucumbers imported from certain third countries will have been grown in the open ; whereas, although such cucumbers may be classed in Class I , their quality and price are not comparable with those of products grown under glass ; whereas the prices for cucumbers not grown under glass should therefore be adjusted by a conversion factor ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the markets in fruit and vegetables ('), as last amended by Regulation (EEC) No 1301 /79 (2 ), and in particular Article 27 ( 1 ) thereof, Whereas, pursuant to Article 23 ( 1 ) of Regulation (EEC) No 1035/72, reference prices valid for the whole Community are to be fixed at the beginning of the marketing year ; Whereas cucumbers are produced in such quantities in the Community that reference prices should be fixed for them ; Whereas cucumbers harvested during a given crop year are marketed from January to December ; whereas, for the present marketing year, on the infor ­ mation currently available it is not possible to fix refer ­ ence prices beyond the month of February ; whereas the quantities harvested in January and during the first 10 days of February are so small that there is no need to fix reference prices for that period of the year ; whereas reference prices should therefore be fixed only for the period from 1 1 February ; Whereas, pursuant to Article 23 (2) of Regulation (EEC) No 1035/72, the reference prices are to be equal to the arithmetic mean of producer prices in each Member State plus an amount representing the costs of transporting Community products from the production areas to Community marketing centres ; whereas the trend of production costs in the fruit and vegetable sector must also be taken into account ; Whereas, to take seasonal variations into account, the reference prices should be fixed by 10-day period for February ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ HAS ADOPTED THIS REGULATION : Article 1 1 . For the month of February 1980, the reference prices for cucumbers (subheading 07.01 P I of the Common Customs Tariff), expressed in ECU per 100 kilograms net of packed products of Class I , of all sizes , shall be as follows :  February ( 11 to 20): 94-26, (21 to 29): 77-62. 2 . For the purpose of calculating entry prices, the prices for cucumbers, not being products grown under glass, imported from third countries shall , after deduc ­ tion of customs duties, be multiplied by a conversion factor of 1-30 . Article 2 This Regulation shall enter into force on 1 1 February 1980. (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (A OJ No L 162, 30 . 6 . 1979, p. 26. 9 . 2 . 80 Official Journal of the European Communities No L 32/29 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 February 1980 . For the Commission Finn GUNDELACH Vice-President